



Exhibit 10.2
EVOFEM BIOSCIENCES, INC.
 
 
LETTER AGREEMENT
 
 
, 2019
 
 
Dear Warrant Holders,
 
Evofem Biosciences, Inc. (“Evofem”) understands that you are the beneficial
owner of, and your designated nominee (holding assets on trust for your benefit)
is the legal owner of, one or more Warrants to purchase Common Stock as
identified on Schedule A hereto (the “Merger Warrants”) and Schedule B hereto
(the “Public Offering Warrants”; collectively, the “Warrants”; and each such
Warrant holder, a “Warrant Holder”). The Merger Warrants were issued pursuant to
that certain Agreement and Plan of Merger and Reorganization, dated October 17,
2017 and the Public Offering Warrants were issued pursuant to that certain
Underwriting Agreement, dated as of May 22, 2018 (the “Underwriting Agreement”).
Capitalized terms used herein and not otherwise defined shall have the
definitions ascribed to such terms in the Underwriting Agreement and the
Warrants. Evofem desires that you exercise your Warrants in order to generate
cash funds for Evofem. To accomplish that, Evofem is willing to reduce the
Exercise Price of the Warrants and issue additional warrants to purchase Common
Stock to the Warrant Holders as an inducement to presently exercise their
Warrant(s).
 
Evofem hereby temporarily allows the Warrants to be exercised in full for an
Exercise Price equal to $[____]1. The reduction of the Exercise Price shall be
effective only from the date hereof (the “Effective Date”) through 5:00 P.M.
Eastern Standard Time on [____], 2019, three (3) Trading Days hereafter (the
“End Date”). During that time the Warrants will be able to be exercised in full
on the preferential terms described in this Letter Agreement on a cash only
basis pursuant to the terms and conditions set forth in the Warrants. If the
Warrants are not exercised in full pursuant to the terms of this Letter
Agreement prior to the End Date, then this Letter Agreement shall no longer
apply, no Reload Warrants (as defined below) will be issued to the Warrant
Holders, and the Warrants will continue to be exercisable in accordance with
their current terms.
 
In addition to the potential reduction of the Exercise Price, the Warrant
Holders of the Warrants identified on Schedules A and B will receive (i) a
warrant to purchase shares of Common Stock in substantially the form attached
hereto as Exhibit A (the “Reload Warrant”) equal to fifty percent (50%) of the
Warrant Shares listed next to such Warrant Holder’s name on Schedules A and B
upon exercise of the Warrant prior to the End Date and (ii) one share of Common
Stock to be issued as a unit with each such warrant described in item (i) above
(the “Voting Share”). The Warrants, Voting Share, Reload Warrant and the shares
of Common Stock issuable upon the exercise thereof shall collectively be
referred to herein as the “Securities”.
 
The Warrant Shares issuable upon exercise of the Warrants or the resale of the
shares of Common Stock issuable upon exercise of such Warrants are presently
registered or registerable pursuant to registration statements filed by the
Company.


The Reload Warrant will be delivered after the exercise of a Warrant. Unless
otherwise directed by the Warrant Holder, the Reload Warrants will be issed to
and registered in the name of the respective Warrant Holders’ nominees as
identified on Schedules A and B. The Reload Warrant will be deemed issued
pursuant to this Letter Agreement, and each Warrant Holder, severally for itself
and for no other Warrant Holder, hereby warrants as of the Effective Date and as
of the End Date to Evofem as follows:
1 Note: Price to equal a 20% discount to the closing price as reported by the
Nasdaq Capital Market on the date of this Letter Agreement.



1



--------------------------------------------------------------------------------





(a)    Organization; Authority. Such Warrant Holder is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Letter Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Letter Agreement and performance
by such Warrant Holder of the transactions contemplated by this Letter Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such Warrant
Holder. This Letter Agreement and any corresponding documents to which the
Warrant Holder is a party has been duly executed by such Warrant Holder, and
when delivered by such Warrant Holder in accordance with the terms hereof and
thereof, will constitute the valid and legally binding obligation of such
Warrant Holder, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


(b)    Own Account. Such Warrant Holder understands that the Reload Warrant and
the shares of Common Stock issuable upon the exercise thereof (collectively, the
“Reload Securities”) are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
the Reload Securities as principal for its own account and not with a view to or
for distributing or reselling such Reload Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Reload Securities in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Reload Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting such Warrant Holder’s right to sell the Reload Securities
in compliance with applicable federal and state securities laws). Such Warrant
Holder is acquiring the Reload Securities hereunder in the ordinary course of
its business.


(c)    Warrant Holder Status. At the time such Warrant Holder was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or Reload Warrants, it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.


(d)    Experience of Such Warrant Holder. Such Warrant Holder, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Warrant Holder is able
to bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment. Such Warrant Holder
and its advisors, if any, have been furnished with all materials relating to the
business, financial condition and results of operations of Evofem, and materials
relating to the offer and sale of the Securities, that have been requested by
such Warrant Holder or its advisors, if any. Such Warrant Holder acknowledges
and understands that its investment in the Securities involves a significant
degree of risk.


(e)    General Solicitation. Such Warrant Holder is not purchasing or acquiring
the Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to such Warrant Holder’s knowledge, any other general solicitation or
general advertisement.


(f)    Access to Information. Such Warrant Holder acknowledges that it has had
the opportunity to review this Letter Agreement, the Reload Warrant and Evofem’s
reports filed pursuant to the Exchange Act of 1934, as amended, with the
Commission and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of Evofem
concerning the terms and conditions herein and the merits and risks of investing
in the Securities; (ii) access to information about Evofem and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that Evofem possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.


2



--------------------------------------------------------------------------------





[Signature Page to Follow]




3



--------------------------------------------------------------------------------






If this proposal is acceptable to you, please indicate your consent below and
return this Letter Agreement to Evofem electronically.


Very truly yours,


Evofem Biosciences, Inc.


By:
 
 
Justin J. File, Chief Financial Officer









Consented and Agreed by Warrant Holders:


By:
 
 
 













4



--------------------------------------------------------------------------------








SCHEDULE A
 
 
Beneficial WARRANT HOLDER
LEGAL WARRANT HOLDER
(NOMINEE/DESIGNEE)
NUMBER OF WARRANT
SHARES ISSUABLE
UPON CASH EXERCISE
OF WARRANT
 
 
 
 
 
 
 
 
 



 
 
 
 


5



--------------------------------------------------------------------------------






SCHEDULE B
 
 
Beneficial WARRANT HOLDER
LEGAL WARRANT HOLDER
(NOMINEE/DESIGNEE)
NUMBER OF WARRANT
SHARES ISSUABLE
UPON CASH EXERCISE
OF WARRANT
 
 
 
 
 
 
 
 
 

 




6



--------------------------------------------------------------------------------






EXHIBIT A


FORM OF RELOAD WARRANT




7

